Name: Commission Regulation (EC) No 3555/93 of 23 December 1993 amending Regulation (EEC) No 2761/93 fixing the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 93 Official Journal of the European Communities No L 324/35 COMMISSION REGULATION (EC) No 3555/93 of 23 December 1993 amending Regulation (EEC) No 2761/93 fixing the export refunds on fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2761 /93, in point 02 of footnote ('), the words 'the Czech Republic, the Slovak Republic' are hereby deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 30 (5) thereof, Whereas the export refunds on fruit and vegetables were fixed by Commission Regulation (EEC) No 2761 /93 (3), applicable from 15 October 1993 ; Whereas the current situation on the Czech and Slovak apple markets no longer justifies the grant of export refunds for apples to those destinations ; whereas the refunds should therefore be abolished, Article 2 This Regulation shall enter into force on 21 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 69, 20. 3 . 1993, p. 7. (3) OJ No L 251 , 8 . 10 . 1993, p. 4.